          Case 1:18-cv-10476-LGS Document 139 Filed 10/30/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
ALLISON NAVAR, et al.,                                        :
                                             Plaintiffs,      :   18 Civ. 10476 (LGS)
                                                              :
                           -against-                          :        ORDER
                                                              :
WALSH CONSTRUCTION COMPANY II, LLC, :
et al.,                                                       :
                                             Defendants. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on October 22, 2020, the parties filed a joint letter requesting guidance from

the Court on the filing of Defendants’ proposed motion to strike three Opt-In Plaintiffs -- Carolyn

Dorsett, Samantha Little and Jill Bramwell (see Dkt. No. 128) (“Motion to Strike”). Dkt. No.

136.

        WHEREAS, a pre-motion conference was held on October 29, 2020, to discuss the

Motion to Strike. For the reasons stated at the conference, it is hereby

        ORDERED that, the Motion to Strike shall be briefed according to the following

schedule:

              •   By November 12, 2020, Defendants shall jointly file their Motion to Strike, with

                  a memorandum of law not to exceed 25 pages.

              •   By November 30, 2020, Plaintiff shall file any opposition, not to exceed 25

                  pages.

              •   By December 7, 2020, Defendants shall file any reply in support of their Motion

                  to Strike, not to exceed 10 pages.

The parties shall comply with this Court’s Individual Rules in filing the Motion to Strike and

supporting papers. It is further

        ORDERED that, a motion conference will be held on January 7, 2021, at 10:40 a.m.,
         Case 1:18-cv-10476-LGS Document 139 Filed 10/30/20 Page 2 of 2


during which the Court will deliver an oral opinion on the Motion to Strike. The Court will not

hear argument. The conference will be telephonic and will occur on the following conference

line: 888-363-4749, access code: 5583333. The time of the conference is approximate, but the

parties shall be prepared to begin at the scheduled time. It is further

       ORDERED that, fact discovery with respect to the three Opt-In Plaintiffs is STAYED

pending resolution of the Motion to Strike. All other fact discovery shall be completed by

December 11, 2020, pursuant to the Sixth Amended Civil Case Management Plan and Scheduling

Order (Dkt. No. 84).



Dated: October 30, 2020
       New York, New York




                                                  2
